Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 28, 2020

                                     No. 04-18-00411-CV

REPSOL OIL AND GAS USA, LLC as successor of Talisman Energy USA Inc, Statoil Texas
        Onshore Properties, LLC, and Statoil Pipelines, LLC, and OGE, LLC,
                                    Appellants

                                               v.

 MATRIX PETROLEUM, LLC, Matrix Petroleum Holdings LLC, JAR Resources Holdings,
                    L.P., and TMRX Petroleum, LLC,
                               Appellees

                 From the 218th Judicial District Court, La Salle County, Texas
                              Trial Court No. 14-08-00158-CVL
                          Honorable Russell Wilson, Judge Presiding


                                        ORDER

       Appellees’ second joint motion for an extension of time to file the appellees’ briefs is
granted. We order the appellees’ briefs due May 27, 2020. Counsel is advised that no further
extensions of time will be granted absent a timely motion that (1) demonstrates extraordinary
circumstances justifying further delay, (2) advises the court of the efforts counsel has expended
in preparing the brief, and (3) provides the court reasonable assurance that the brief will be
completed and filed by the requested extended deadline. The court does not generally consider a
heavy work schedule to be an extraordinary circumstance.


                                                    ________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of April, 2020.

                                                    ________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court